Name: 80/409/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the improved marketing of cheese in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D040980/409/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the improved marketing of cheese in the Netherlands (Only the Dutch text is authentic) Official Journal L 097 , 15/04/1980 P. 0058 - 0058****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 21 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR THE IMPROVED MARKETING OF CHEESE IN THE NETHERLANDS ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/409/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES FOR IMPROVING THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 15 NOVEMBER 1978 THE NETHERLANDS GOVERNMENT FORWARDED ITS PROGRAMME FOR THE IMPROVED MARKETING OF CHEESE ; WHEREAS THE SAID PROGRAMME RELATES TO THE EXPANSION AND RENOVATION OF EXISTING CHEESE STORAGE AND RIPENING CAPACITY , WITH THE AIM OF WIDENING THE RANGE OF PRODUCTS OFFERED BY MARKETING MORE MATURE CHEESE AND THEREBY IMPROVING THE PROFITABILITY OF THE PRODUCTS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR ; WHEREAS IT DOES NOT EXTEND EITHER TO PROJECTS LEADING TO AN EXPANSION OF EXISTING MILK PROCESSING CAPACITY OR FOR THE PRODUCTION OF CHEESE VARIETIES FOR WHICH THERE IS ALREADY SURPLUS CAPACITY AND FOR WHICH MARKET OUTLETS ARE NOT GUARANTEED ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF CHEESE PROCESSING IN THE NETHERLANDS ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE HAS NOT DELIVERED AN OPINION WITHIN THE TIME LIMIT SET BY ITS CHAIRMAN , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE IMPROVED MARKETING OF CHEESE FORWARDED BY THE NETHERLANDS GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 15 NOVEMBER 1978 IS HEREBY APPROVED , SUBJECT TO THE RESTRICTIONS SET OUT IN THE RECITALS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 21 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT